UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: (Date of earliest event reported) May 30, 2013 TANDY BRANDS ACCESSORIES, INC. (Exact name of registrant as specified in charter) Delaware 0-18927 75-2349915 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3631 West Davis, Suite A Dallas, Texas75211 (Address of principal executive offices and zip code) (214) 519-5200 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)). [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 1.01 Entry Into a Material Definitive Agreement. On August 25, 2011, Tandy Brands Accessories, Inc. (the “Company”), along with its Canadian subsidiary, H. A. Sheldon Canada, Ltd., entered into a Credit and Security Agreement with Wells Fargo Bank, National Association (the “Lender”) providing terms and conditions governing certain loans and other credit accommodations extended by the Lender to the Company (together with all addenda, amendments, exhibits and schedules, the “Credit Agreement”). On May 30, 2013, the Company and the Lender entered into an Eighth Amendment to Credit and Security Agreement (the “Amendment”).The Amendment extends the date for the Company to refinance the indebtedness in full or raise additional cash equity in the amount of $10 million or more from May 31, 2013 to June 28, 2013 and adjusts the capital expenditures cap for the period between the execution date and the maturity date. The Company has entered into non-binding term sheets with lenders to replace the existing Credit Agreement and continues to work with these lenders towards finalizing a new credit facility. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TANDY BRANDS ACCESSORIES, INC. Date:May 30, 2013 By: /s/ Chuck Talley Chuck Talley Chief Financial Officer
